Citation Nr: 9916560	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability, consisting of keloid scars, 
resulting from surgical removal of tumors during hospital 
admissions in April 1988, November 1988, October 1991 and 
November 1992.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, consisting of arteriosclerotic heart 
disease, resulting from surgical removal of tumors during 
hospital admissions in April 1988, November 1988, October 
1991 and November 1992.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from May 1968 to February 
1972.  

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for additional disability due to 
surgeries during hospitalizations beginning in April 1988, 
November 1988, October 1991 and November 1992.  The veteran 
has stated that he has scars located on the chest, right 
side, both legs, right shoulder, right hip, and left calf 
areas.  The veteran has also provided testimony to the effect 
that the various surgeries contributed to his development of 
coronary artery disease.  Of record currently are the reports 
of hospital summaries for the hospital admissions to which 
the veteran makes reference.  However, a copy of the entire 
clinical record has not been made available.  In view of the 
foregoing, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain a legible copy 
of the complete records and medical chart 
of inpatient treatment provided during 
the periods of VA hospitalization 
beginning in April 1988, November 1988, 
October 1991 and November 1992.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The RO then should review the 
veteran's claim in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









